     Case 1:19-cv-00161-GNS Document 9 Filed 05/08/20 Page 1 of 2 PageID #: 35




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION

CURTIS EDWARD ALVEY, JR.                                                                  PLAINTIFF

v.                                                        CIVIL ACTION NO. 1:19-CV-161-GNS

BLUEGRASS SPECIALTY FOODS, INC.                                                         DEFENDANT

                                   MEMORANDUM OPINION

        Pro se Plaintiff Curtis Edward Alvey, Jr., filed this action under Title VII of the Civil

Rights Act of 1964 proceeding in forma pauperis. Because Plaintiff is proceeding in forma

pauperis, this Court is required to screen the complaint. McGore v. Wrigglesworth, 114 F.3d

601, 608-09 (6th Cir. 1997) (citing 28 U.S.C. § 1915(e)(2)), overruled on other grounds by Jones

v. Bock, 549 U.S. 199 (2007).

        Before bringing an action under Title VII, a plaintiff must exhaust his or her

administrative remedies with the Equal Employment Opportunity Commission (EEOC).

Granderson v. Univ. of Mich., 211 F. App’x 398, 400 (6th Cir. 2006). “The proper exhaustion of

administrative remedies gives the Title VII plaintiff a green light to bring an employment-

discrimination claim in court.” Id. (citing Patterson v. McLean Credit Union, 491 U.S. 164, 180-

81 (1989) (“Only after . . . the plaintiff has obtained a ‘right to sue’ letter from the EEOC, may

he or she bring a Title VII action in court.”)). To that end, “[i]t is well settled that a plaintiff

must satisfy two prerequisites before filing a Title VII action in federal court: (1) timely file a

charge of employment discrimination with the EEOC; and (2) receive and act upon the EEOC’s

statutory notice of the right to sue (‘right-to-sue letter’).” Id. (citing Puckett v. Tenn. Eastman

Co., 889 F.2d 1481, 1486 (6th Cir. 1989)).
   Case 1:19-cv-00161-GNS Document 9 Filed 05/08/20 Page 2 of 2 PageID #: 36




         Plaintiff did not attach his EEOC right-to-sue letter to the complaint. Therefore, by prior

Order (DN 4), the Court ordered him to file a copy of it. Plaintiff filed a response (DN 5) to the

Order stating, “That to the best of my knowledge that I, Curtis Edward Alvey Jr. do not have that

document upon my person, because it was never presented to me by the EEOC.” The Court was

unable to discern from that response whether or not Plaintiff filed a charge of employment

discrimination with the EEOC, but it appeared that he did not receive a right-to-sue letter. The

Court provided Plaintiff another opportunity to provide the Court with a copy of a right-to-sue

letter from the EEOC.

         Plaintiff filed a response (DN 8). He states that he went to the EEOC office on June 17,

2019, and later corresponded with the EEOC via email but apparently was never issued any

paperwork. Thus, it appears that Plaintiff failed to obtain a right-to-sue letter from the EEOC.

Therefore, this action is subject to dismissal for failure to exhaust administrative remedies.

EEOC v. Frank’s Nursery & Crafts, Inc., 177 F.3d 448, 456 (6th Cir. 1999) (“An individual may

not file suit under Title VII if []he does not possess a ‘right to sue’ letter from the EEOC.”).

         Accordingly, by separate Order, the Court will dismiss the instant action.

Date:    May 8, 2020




cc:     Plaintiff, pro se
4416.010




                                                  2
